Title: John B. Colvin to Thomas Jefferson, 4 February 1811
From: Colvin, John B.
To: Jefferson, Thomas


          
            Sir,
            Washington City, Feb. 4th 1811.
          
            Gen. Wilkinson having informed me that he had transmitted to you the 2d vol. of his “Memoirs,” which contains his Vindication from the charge of being connected in the scheme of Col. Burr, I presume that you have, by this time, read, in your own words, the arguments in favor of the proceedings at New-Orleans against the conspirators. In truth, I copied those arguments, and gave them to Gen. Wilkinson, without the least intimation that they were from your pen: And thus, Sir, you have contributed to do good without being seen in it—a thing which you, no doubt, have often done—and which, more than any thing else, assimilates a man to the deity.
            No one, except the president’s lady, has seen your letter to me. I shewed it to her when the Book came out, to demonstrate to her satisfaction, the agency I had in the work; for, as Gen. Wilkinson is a man of very violent temper, I was apprehensive that he might have introduced into it some abuse of the President, and my enemies would not have failed to ascribe it to me. It is owing to my unceasing representations to him that the language of the volume is as temperate as it is. I fear that of the succeeding volumes will not be so much so. The General is becoming desperate; but his constitution is so peculiar, that it is rather the desperation of Anger than the Despair of the fulfilment of Hope deferred.
          I hope that you will properly appreciate my motive in disclosing to Mrs Madison (who is both sensible and discreet) the contents of your letter. I have been so often accused of writing things that I had no hand in, that I have felt the injury of that species of persecution, and on this occasion resolved to be before my enemies. Charges of this nature had, last winter, nearly deprived me of my little place in the Government; a place which I shall myself relinquish the moment I can fix myself in some honest pursuit in the bosom of Society. Having been a short time at the Bar, with flattering prospects of success and distinction, I shall, next summer, resume the profession of the law in this city, lamenting that I ever relinquished it at the solicitation of selfish politicians, too feeble to maintain a cause which has raised them to power, and too faithless to merit confidence from the heart of sincerity. In this class I do not reckon Mr Madison, whom I really love and venerate, considering him as a man who has saved from corruption the frank manners of our revolutionary times, and one whose vigorous intellect and various information has been mellowed by the philanthropic precepts of a mild and enlightened philosophy. I fear, Sir, after Mr Madison has run his honorable career, that his successor will not follow his and your principles. And yet this is necessary to the duration of our happy form of Government. I see growing up around me an aristocracy of wealth, combinations of families, which threaten hereafter to govern instead of genius and talent. I hope you may live, in to be the Hercules of your country; that, in the event of such an usurpation of power, we may call you forth to disperse these monsters, which are produced by the very fulness and fatness of freedom. It is the little intrigues that I daily behold around me that chiefly induce me to seek in the community an independent situation; and it is in that position I shall be enabled, in trying times, most vigorously to maintain my political principles; a position which is equally removed from the frowns and favors of official power.I have the honor to be, 
          
            sir, very respectfully, Your most ob. sert
            
 J. B. Colvin
          
        